Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00086-CV

                          IN THE INTEREST OF Y.G.B., a Child

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00166
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED June 4, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice